COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


FREDERICK DOUGLAS WILSON
                                                                 MEMORANDUM OPINION*
v.     Record No. 1172-05-3                                           PER CURIAM
                                                                   SEPTEMBER 13, 2005
THE GOODYEAR TIRE AND RUBBER COMPANY
 AND LIBERTY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Stephen G. Bass; Carter Craig, on brief), for appellant.

                 (Janine M. Jacob; James A. L. Daniel; Daniel, Vaughan, Medley &
                 Smitherman, P.C., on brief), for appellees.


       Frederick Douglas Wilson (claimant) appeals a decision of the Workers’ Compensation

Commission denying his Claim for Benefits. Claimant contends the commission erred in

(1) reversing the deputy commissioner’s finding as to claimant’s credibility, the occurrence of an

injury by accident arising out of and in the course of his employment on November 7, 2003, and

the existence of a causal connection between claimant’s injury and his medical treatment and

disability; and (2) refusing to admit into the record certain disability slips tendered on behalf of

claimant post-hearing. We have reviewed the record and the commission’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Wilson v. The Goodyear Tire and Rubber Company, VWC File No. 216-57-91

(April 13, 2005). We dispense with oral argument and summarily affirm because the facts and




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-